Citation Nr: 1627161	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-09 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability prior to March 14, 2016 and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1960 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In April 2013, the Veteran submitted a VA Form 21-4138, which the RO interpreted as a statement in lieu of a VA Form 9 (substantive appeal form).  The Veteran did not request a hearing before the Board in her April 2013 statement.  Neither the Veteran nor her representative has requested to appear before the Board.  Therefore, the Board finds that there is no hearing request pending. 

The claim was previously remanded by the Board in December 2015.  The requested development has been substantially complied with and the claim is ready for appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 14, 2016, the Veteran's bilateral hearing loss is manifested by some high frequency hearing impairment that results in numeric designations no greater than Level II bilaterally.

2.  Since March 14, 2016, the Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores using the Maryland CNC Word List, has been no worse than Level VIII bilaterally.  



CONCLUSIONS OF LAW

1.  Prior to March 14, 2016, the criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2015).

2.  Since March 14, 2016, the criteria for the assignment of a disability rating in excess of 50 percent for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

A notice letter in compliance with 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159(b) was sent to the Veteran in August 2010 in response to the Veteran's claim for service connection for hearing loss.  The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The Veteran was afforded VA examinations in April 2011 and March 2016, the latter as a result of the Board remand of December 2015.  Of record is also a private audiological examination of January 2013.  With the exception of the January 2013 private examination, as explained in detail below, the examinations are adequate because the examiners discussed her medical history, assessed her disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Further, there has been substantial compliance with the Board's January 2015 remand directives, insofar as the RO afforded the Veteran a new VA examination and readjudicated the claim for a higher rating for the hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

Legal Criteria and Analysis

By a July 2011 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss disability and assigned a noncompensable disability rating effective from July 26, 2010.  Subsequent to the December 2015 Board remand, and via a March 2016 rating decision, the disability rating was increased to 50 percent disabling effective March 14, 2016.  On appeal, the Veteran asserts that a compensable rating is warranted since the effective date of service connection based. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board considers the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.   

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The Veteran was afforded a VA examination in April 2011.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
40
35
LEFT
55
40
40
30
 
The puretone threshold average was 40 dB for the right ear and 41 dB for the left ear.  Word recognition scores were 84 percent for right ear and 86 percent in the left ear.  The examiner noted that the effect on occupational and daily activities is difficulty with hearing.  The issuance of hearing aids was recommended.  Using Table VI at 38 C.F.R. § 4.85, both ears correspond to a numerical value of II.  Using the two II ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

The Veteran submitted audiological records from a Harbin Clinic examination in January 2013.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
60
55
55
55
LEFT
60
50
50
40

No Maryland CNC scores were listed; therefore, VA may not use these results to award benefits.  See 38 C.F.R. § 4.85.

The Veteran was afforded another VA audiological examination in March 2016.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
65
60
55
40
LEFT
55
55
55
50
 
The puretone threshold average was 55 dB for the right ear and 54 dB for the left ear.  Word recognition scores were 42 percent bilaterally.  The examiner noted that the functional impact of the impairment was not being able to hear normal sounds and not being able to hear someone without hearing aids or them facing her.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of VIII for each ear.  Such a degree of hearing loss warrants a 50 percent evaluation under Table VII.

The Board notes again that the January 2013 private audio examination is not adequate for rating purposes as it did not include Maryland CNC scores.  Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, while the audiometric findings of the January 2013 private examination may show a worsening of the Veteran's hearing loss disability, the findings are not adequate for rating purposes under VA regulation and may not be considered.

Considering the two remaining VA examinations, which are considered to be adequate for rating purposes, as noted above, the Veteran's hearing loss is 50 percent disabling as of March 14, 2016, the date of the VA examination showing findings consistent with this level of disability.  Prior to that, the competent evidence of record shows the Veteran bilateral hearing loss is noncompensable.  

A VA examiner must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. 

In this regard, the April 2011 examiner noted the Veteran's reported functional impairment due to the hearing loss, which has remained fairly consistent throughout the appeal period.  The Veteran reports that she has difficulty hearing conversations.   The March 2016 VA examiner noted that she reported not being able to hear normal sounds, and not being able to hear conversation without hearing aids or having the person face her. 

There is no reason to doubt the credibility of the Veteran with respect to the fact that she has difficulty hearing conversations and normal sounds.  The objective findings on examination, however, do not allow for the assignment of ratings higher than those assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case. 

In exceptional cases, an extraschedular rating may be awarded.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that her disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85  and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds were analyzed in that context. 

Accordingly, the severity, frequency, and kind of symptoms the Veteran's disability manifests are contemplated by the rating criteria - specifically the Veteran has difficulty hearing due to her hearing loss disability.  The symptom of the Veteran's service-connected hearing loss disability is hearing loss, and the level of loss is adequately compensated in the disability ratings assigned, and she does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran has not alleged that she is unemployable due to her service-connected hearing loss, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to her disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. 
§§ 3.340 , 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability prior to March 14, 2016 is denied.

A disability rating in excess of 50 percent for bilateral hearing loss disability since March 14, 2016 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


